Respondent's petition for rehearing correctly avers an error of statement for the opportunity to correct which we are grateful. In the third numbered subdivision of the opinion there is reference to a situation which arises when "an earlier policy of decision law is opposed to a later rule declared by statute." We were in error in the assumption that our arbitration statute was later in point of time than the decision in Holdridge v. Stowell, 39 Minn. 360, 40 N.W. 259, and some of the other cases mentioned as in a similar category. That error in no way militates against the result. So the petition is denied.